DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art does not disclose or suggest “a third terminal electrically separated from the first electrode and the second electrode, and a monitor terminal from which the monitor signal is output, and the vibrator is supported on an active surface of the circuit device with conductive bumps provided respectively to the first terminal, the second terminal and the third terminal” in combination with the remaining elements of claim 1. The prior art does not disclose or suggest “a third terminal electrically separated from the first electrode and the second electrode; and a monitor terminal from which the monitor signal is output, wherein the first terminal, the second terminal and the third terminal are respectively provided with conductive bumps adapted to support the vibrator on an active surface side of the circuit device” in combination with the remaining elements of claim 16. The prior art does not disclose or suggest “an output circuit configured to output a monitor signal corresponding to a vibration characteristic of the vibrator while being driven by the drive circuit, a monitor terminal from which the monitor signal is output, a first terminal from which an output signal from the drive circuit to the vibrator is output, a second terminal to which an input signal from the vibrator to the drive circuit is input, and a third terminal; and arranging the vibrator and the circuit device so that the first terminal and the first electrode are electrically connected, the second terminal and the second electrode are electrically connected, the third terminal is electrically separated from the first electrode and the second electrode, and the vibrator is supported on an active surface of the circuit device with conductive bumps provided to the first terminal, the second terminal and the third terminal” in combination with the remaining elements of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837